ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_01_FR.txt.                                                                          609




          OPINION DISSIDENTE DE Mme LA JUGE XUE,
                     VICE-PRÉSIDENTE

[Traduction]

   1. A mon grand regret, je n’ai pu m’associer à la majorité et j’ai voté
contre la décision concernant la compétence de la Cour au regard de la
convention internationale pour la répression du ﬁnancement du terro-
risme (ci-après la « CIRFT »). Je suis convaincue que, en l’espèce, la Cour
n’a pas compétence au titre du paragraphe 1 de l’article 24 de cet instru-
ment.
   2. Les demandes de l’Ukraine, telles que présentées dans la requête et
le mémoire, concernent, de mon point de vue, davantage l’appui militaire
et ﬁnancier que la Fédération de Russie aurait fourni aux groupes armés
dans le cadre du conﬂit armé en Ukraine orientale, qui a pu être le théâtre
de violations du droit international humanitaire, que le manquement de
la Fédération de Russie à l’obligation lui incombant de prévenir et de
réprimer le ﬁnancement du terrorisme. Les éléments soumis par le deman-
deur ne permettent pas d’établir la plausibilité d’infractions entrant dans
le champ de la CIRFT.
   3. La détermination de l’objet du diﬀérend est essentielle pour per-
mettre à la Cour de se prononcer sur sa compétence ratione materiae. Un
diﬀérend survient, fort souvent, dans un contexte politique complexe où,
à la question juridique dont la Cour est saisie, viennent se mêler diverses
considérations d’un autre ordre. La Cour n’en sera pas, pour autant,
empêchée de se déclarer compétente. Ainsi, dans l’arrêt qu’elle a rendu en
l’aﬀaire relative au Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, elle a dit que « les diﬀérends juridiques entre Etats souverains
[avaient], par leur nature même, toutes chances de surgir dans des
contextes politiques et ne représent[aient] souvent qu’un élément d’un dif-
férend politique plus vaste et existant de longue date entre les Etats
concernés » (C.I.J. Recueil 1980, p. 20, par. 37). Elle a ensuite souligné
que « [n]ul n’a[vait] … jamais prétendu que, parce qu’un diﬀérend juri-
dique soumis à la Cour ne constitu[ait] qu’un aspect d’un diﬀérend poli-
tique, la Cour d[evait] se refuser à résoudre dans l’intérêt des parties les
questions juridiques qui les oppos[aient] » (ibid.). Pour trancher la ques-
tion de sa compétence, la Cour avait alors dû rechercher s’il existait, en
droit ou en fait, un rapport entre le « problème d’ensemble » et les faits
particuliers à l’origine du diﬀérend qui lui aurait interdit d’examiner indé-
pendamment les réclamations du demandeur.
   4. L’élément fondamental aux ﬁns de cette analyse réside dans la pos-
sibilité de séparer la réclamation du « problème d’ensemble ». Lorsqu’elle
examine, d’oﬃce ou à la demande d’une partie, la question de sa compé-
tence ratione materiae, la Cour doit rechercher si le diﬀérend peut être

                                                                          55

         application de la cirft et de la ciedr (op. diss. xue)            610

dissocié du contexte politique global et appréhendé comme une question
indépendante, en droit ou en fait, susceptible de faire l’objet d’un règle-
ment judiciaire. Dès lors que le diﬀérend est indissociable du problème
d’ensemble, et que, en statuant sur tel ou tel point de droit dans ce cadre
particulier, la Cour déborderait nécessairement le champ de sa compé-
tence, prudence et réserve judiciaires s’imposent. Dans le cadre du règle-
ment judiciaire international des diﬀérends entre Etats, la question de la
compétence revêt autant d’importance que le fond. Cette approche
imprègne tous les aspects de la politique judiciaire de la Cour.
   5. Le diﬀérend entre l’Ukraine et la Fédération de Russie est né du
conﬂit armé interne sévissant en Ukraine orientale. Les faits allégués par
le demandeur s’inscrivent tous dans ce cadre. Lors d’un conﬂit armé, les
attaques perpétrées contre des civils dans l’intention de créer un climat de
« terreur » constituent de toute évidence des violations graves du droit
international humanitaire et du droit international des droits de l’homme.
Il est toutefois diﬃcile, si ce n’est impossible, d’établir une distinction
juridique claire entre de telles violations et les actes de terrorisme allégués
par l’Ukraine dans la présente espèce. Qualiﬁer d’actes de ﬁnancement du
terrorisme l’appui militaire et ﬁnancier en provenance de la Russie, quelles
qu’en soient les sources, impliquerait nécessairement, en droit, une quali-
ﬁcation de la nature du conﬂit armé en Ukraine orientale qui, à mon avis,
dépasserait largement les limites de la compétence conférée à la Cour par
la CIRFT. En d’autres termes, les allégations formulées par l’Ukraine
contre la Fédération de Russie sur le fondement de cet instrument sont
indissociablement liées à la situation d’ensemble que constitue le conﬂit
armé en cours en Ukraine orientale. D’un point de vue factuel, les élé-
ments versés au dossier de l’aﬀaire ne permettent pas de penser que la
Cour pourrait examiner les allégations de ﬁnancement du terrorisme
indépendamment, sans se prononcer sur cette situation d’ensemble. Les
demandes formulées par l’Ukraine sur le fondement de la CIRFT sont
inséparables de la question globale de l’Ukraine orientale. La Cour n’est
donc pas en mesure, d’un point de vue judiciaire, de régler le diﬀérend tel
que présenté par l’Ukraine.
   6. La seconde raison qui milite, selon moi, en faveur de l’exception
soulevée par la Fédération de Russie s’agissant de la compétence de la
Cour au titre du paragraphe 1 de l’article 24 de la CIRFT tient au champ
d’application de cet instrument. L’expression « toute personne » employée
au paragraphe 1 de l’article 2 doit être interprétée dans le contexte de la
convention dont les Etats parties ont accepté les dispositions. Aux termes
des articles 3 et 7, ceux-ci se sont engagés à établir dans leur droit interne
leur compétence territoriale, nationale et universelle en matière pénale, à
l’égard des infractions déﬁnies au paragraphe 1 de l’article 2. Ainsi que la
Cour le rappelle dans l’arrêt, il ressort des travaux préparatoires de la
convention que celle-ci ne porte que sur les infractions commises par des
individus et non sur le ﬁnancement par un Etat d’actes de terrorisme, qui
n’entre pas dans le champ d’application de cet instrument (arrêt, par. 59).
Ce point n’a donné lieu à aucun désaccord entre les Parties lors de la

                                                                            56

         application de la cirft et de la ciedr (op. diss. xue)              611

procédure. Une telle interprétation perd toutefois de sa limpidité si l’on
envisage le sens de l’expression « toute personne » employée au para-
graphe 1 de l’article 2. De l’avis de la majorité,
     « [l]a convention ne contient aucun élément de nature à exclure
     quelque catégorie de personnes que ce soit. Elle s’applique tant aux
     personnes agissant à titre privé qu’à celles ayant le statut d’agent d’un
     Etat. Comme l’a relevé la Cour …, le ﬁnancement étatique d’actes de
     terrorisme n’entre pas dans le champ d’application de la CIRFT ; par-
     tant, la commission par l’agent d’un Etat d’une infraction visée à l’ar-
     ticle 2 n’engage pas par elle-même la responsabilité de l’Etat concerné
     au titre de la convention. Toutefois, les Etats parties à la CIRFT sont
     tenus de prendre les mesures nécessaires et de coopérer pour prévenir
     et réprimer les infractions de ﬁnancement d’actes de terrorisme com-
     mises par quelque personne que ce soit. Dans l’éventualité où un Etat
     manquerait à cette obligation, sa responsabilité au titre de la conven-
     tion se trouverait engagée. » (Arrêt, par. 61.)
Cet énoncé en apparence évident ne peut malheureusement, au regard des
règles relatives à la responsabilité de l’Etat, se voir donner eﬀet.
   7. Je conviens que les agents de l’Etat ne sauraient être exclus de l’expres-
sion « toute personne », l’immunité de juridiction ne trouvant en aucun cas à
s’appliquer. Il existe en eﬀet diverses situations dans lesquelles leurs actes
peuvent déclencher l’application de la convention. Ainsi, dans le cas où
l’agent d’un Etat A est accusé d’avoir fourni un appui ﬁnancier à un groupe
présent dans un Etat B pour y mener des activités de terrorisme, l’Etat A est
tenu, en vertu de la CIRFT, d’accorder l’entraide judiciaire à l’Etat B et de
prendre des mesures visant à réprimer l’acte illicite. Si l’auteur de l’infraction
est arrêté sur le territoire d’un Etat C, celui-ci a l’obligation de prendre des
dispositions pour engager des poursuites pénales contre l’intéressé et accor-
der l’entraide judiciaire à l’Etat B, si ce dernier en fait la demande. Aucune
de ces deux situations ne donne lieu à l’invocation de faits de l’Etat.
   8. En la présente aﬀaire, la situation est fort diﬀérente : toutes les allé-
gations d’actes de ﬁnancement du terrorisme formulées par l’Ukraine
visent directement la Fédération de Russie. Dans sa requête, l’Ukraine
prie la Cour de dire et juger que
     « la Fédération de Russie, par l’intermédiaire de ses organes et agents
     d’Etat, d’autres personnes et entités exerçant des prérogatives de puis-
     sance publique, ainsi que d’agents opérant sur ses instructions ou sous sa
     direction et son contrôle, a manqué aux obligations qui lui incombent
     au regard de la convention contre le ﬁnancement du terrorisme :
     a) en fournissant des fonds, y compris par des contributions en nature
         sous la forme d’armes et de moyens d’entraînement, à des groupes
         armés illégaux qui se livrent à des actes de terrorisme en Ukraine,
         dont la RPD, la RPL, les Partisans de Kharkiv et d’autres groupes
         ou personnes qui y sont associés, en violation de l’article 18 » (les
         italiques sont de moi).

                                                                               57

         application de la cirft et de la ciedr (op. diss. xue)             612

Si l’Ukraine n’a pas maintenu cette thèse dans son mémoire, reprochant
désormais à la Fédération de Russie d’autoriser et d’encourager ses propres
agents à ﬁnancer le terrorisme, la teneur de ses réclamations sur le fonde-
ment de la CIRFT demeure inchangée. Du point de vue des faits, l’Ukraine
ne fait aucune distinction entre son allégation initiale, à savoir que des
actes de ﬁnancement du terrorisme auraient été commis sur les instructions
ou sous la direction de la Fédération de Russie, et celle qu’elle a par la
suite formulée, selon laquelle la Fédération de Russie aurait permis et
encouragé pareils actes. De toute évidence, elle entend essentiellement
invoquer la responsabilité de l’Etat, attribuant au défendeur des actes
accomplis par les agents ou organes de celui-ci, et d’autres dont elle sou-
tient qu’ils l’ont été sur ses instructions ou sous sa direction. C’est bien
cette intention qui ressort du mémoire, où le demandeur aﬃrme que,
« [d]ès lors qu’il autorise ou encourage ses propres agents à ﬁnancer le ter-
rorisme, l’Etat manque nécessairement à son obligation de prendre « toutes
les mesures possibles » aﬁn d’empêcher le ﬁnancement du terrorisme » (les
italiques sont de moi). La présente aﬀaire met manifestement en cause le
ﬁnancement par un Etat d’actes de terrorisme, qui, comme le dit la Cour
dans l’arrêt, est expressément exclu du champ d’application de la CIRFT.
   9. Au regard des règles d’attribution d’un comportement aux ﬁns de
l’invocation de la responsabilité de l’Etat, les actes accomplis par les
agents de l’Etat dans l’exercice de leurs fonctions ou sur les instructions
ou les directives de l’Etat sont considérés, en droit international, comme
un fait de l’Etat. Si les allégations de l’Ukraine devaient être établies, c’est
la Fédération de Russie en tant qu’Etat qui devrait, au regard du droit
international, en être tenue pour responsable, indépendamment des res-
ponsabilités individuelles qui pourraient être retenues par les juridictions
pénales internes. La Cour ne peut se contenter de conclure, sur la base du
revirement de l’Ukraine, que la présente aﬀaire ne porte pas sur le ﬁnan-
cement par l’Etat d’actes de terrorisme, sans examiner les éléments perti-
nents du champ de la convention — notamment le terme « fonds » et la
nature des actes allégués — à la lumière du paragraphe 1 de l’article 2 de
cet instrument. En concentrant son analyse sur les obligations de préven-
tion et de répression du ﬁnancement du terrorisme, la Cour, outre qu’elle
étend indûment le champ de sa compétence ratione materiae, sème le
trouble et l’incertitude dans le droit de la responsabilité de l’Etat.
   10. J’ajoute qu’il ne lui appartient pas, dans la présente espèce, de
déterminer si la Fédération de Russie a autorisé ou encouragé l’apport
d’un appui militaire et ﬁnancier à des groupes armés en Ukraine orientale
car la CIRFT ne lui confère pas compétence à cet égard. Si l’aﬀaire devait
se poursuivre jusqu’à la phase de l’examen au fond, la Cour pourrait tou-
tefois être amenée à devoir trancher cette question, et celle de l’opportu-
nité judiciaire risquerait alors, selon moi, de se poser.
   11. La bonne administration de la justice impose à la Cour d’éviter de
prolonger inutilement la procédure judiciaire lorsque l’élément de plausi-
bilité semble faire défaut. Dans cette optique et dans un souci d’économie
judiciaire, il est indispensable de déterminer correctement l’objet du diﬀé-

                                                                             58

         application de la cirft et de la ciedr (op. diss. xue)         613

rend et de s’assurer que celui-ci relève de la compétence ratione materiae
de la Cour. Gonﬂer artiﬁciellement le champ de cette compétence est peu
propice au règlement paciﬁque des diﬀérends internationaux, a fortiori
dans les circonstances de la présente instance, où la réserve judiciaire est
clairement requise. La décision d’autoriser la poursuite de la présente
aﬀaire au fond ne sert ni la réalisation de l’objet et du but de la CIRFT ni
le processus de paix dans la région.

                                                  (Signé) Xue Hanqin.




                                                                         59

